DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Response to Arguments
Claims 6-13 stand rejected under Section 112(b).  Claims 1, 2, 4, 5, and 14-20 stand allowed.  Claims 6-13 have been indicated as having allowable subject matter if the Section 112(b) matters were addressed.
Applicants amended claim 6.  Applicants argue that the application is in condition for allowance.  However, while the amendments address some aspects that the Office raised in the response to applicants’ After Final filing, the amendments do not provide the necessary clarity to the claim language to overcome the Section 112(b) rejection.  Furthermore, the claim language appears to form only the vias, but not the skip vias.  The Office adds a Section 112(a) enablement rejection directed to this aspect of claim 6. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 102, line 1: Change 300 to 350.  Compare with paragraph 101.
Appropriate correction is required.

Claim Objections
Claims 6-13, 15, 17, 19, and 20 are objected to because of the following informalities:
Claim 6, line 9: Please provide antecedent basis for “the resist openings”.
Claims 7-13 are objected to for depending from claim 6.
Claim 7, line 2: Change “at least one” to “the” in two places in this line.
Claims 8-13 are objected to for depending from claim 7.
Claim 8, line 2: Change “sections are” to “section is”.  See claim 6, line 3.
Claims 9-13 are objected to for depending from claim 8.
Claim 9, lines 1-2: Change “sections are” to “section is”.  Compare with claim 6, line 2.
Claim 10, line 2:  Change “sections are” to “section is”.  Compare with claim 6, line 2.
Claim 10, line 3: Change “sections” to “section”. 
Claims 11-13 are objected to for depending from claim 10.
Claim 12, line 1: Change “at least one” to “the”.
Claim 12, line 2: Change “one” to “the” in two places.
Claim 13, line 1: Add “a material of” before “the second metallization layer” and add “section” after “the second metallization layer”.
Claim 15, line 1: Add “a material of” before “the second metallization layer” and add “sections” after “the second metallization layer”.
Claim 17, line 2: Add “the” before “one”.
Claim 17, line 3:  Add “the” before “one”.
Claim 19, line 1: Add “a material of” before “the first metallization layer” and add “sections” after “the first metallization layer”.
Claim 20 is objected to for depending from objected-to base claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the via, does not reasonably provide enablement for the skip via.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 6: This claim is directed to “[a] method for forming vias and skip vias”, as the preamble states.  Later parts of the claim indicate that skip vias are being formed, but the claim language supports that only a via, but not a skip via, is formed.
In terms of claim interpretation, the Office interprets the first clause after the preamble as defining at least one resist opening in the patterned resist layer that is aligned with the second metallization layer section, the first metallization layer section, or the conductive line, with the resist opening overlapping the edge of the first metallization layer section or the second metallization layer section.  In other words, the arrangement makes one of the vias, but not a skip via, because the resist opening overlaps the edge of either the first metallization layer section or the second metallization layer section, and thus does not skip past these metallization layer sections without contacting them.
The second clause of claim 6 extends the resist openings – a plurality of resist openings is not defined, which is the subject of an objection and a separate Section 112(b) rejection, but for the sake of discussion, a plurality of resist openings is assumed to exist – through the fourth organic planarization layer and the third capping layer to “the second metallization layer section, and the first metallization layer section, or the conductive lines to form one or more trenches for the vias and skip vias”.  Because of the comma after “the first metallization layer section”, this language could be interpreted as (a) the resist opening is extended to the second metallization layer section and the first metallization layer section, or the second metallization layer section and the conductive line(s), or (b) the resist opening is extended to the second metallization layer section and the first metallization layer section, or to conductive line(s).  Interpretation (a) is consistent with the first clause, but does not form a skip via because of the contact with the second metallization layer section.1  Interpretation (b) is consistent with forming a via and a skip via, but the first clause does not support the formation of a skip via, and for this interpretation, the presence of the comma after the second metallization layer section in line 11 raises a question as to why the comma is present, but this matter is for the Section 112(b) rejection.  
The third clause of claim 6 is more in line with interpretation (a) of the second clause, in that “the fourth metallization layer is in physical and electrical contact with the second metallization layer section, and the first metallization layer section or the conductive line”.  The absence of the comma after “the first metallization layer section” in line 152 lends an interpretation that the second metallization layer section is required, with further contact with either the first metallization layer section or the conductive line.  Again, this forms a via, but not a skip via, even though claim 6 states that this step in the method is to provide the vias and skip vias.  Because the claim is enabled for making a via, but not a skip via, claim 6 is rejected as lack of enablement of the full scope of the claim.
Claims 7-12 are rejected for depending from rejected base claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: This claim has been amended to define a second metallization layer section instead of a plurality of second metallization layer sections, a first metallization layer section instead of a plurality of second metallization layer sections, and at least one resist opening in the patterned resist layer instead of the one or more resist openings with at least one resist opening in the patterned resist layer.  Other amendments are generally directed to these changes and to indicate that the steps are directed to forming vias and skip vias.  
In terms of claim interpretation, the Office interprets the first clause after the preamble as defining at least one resist opening in the patterned resist layer that is aligned with the second metallization layer section, the first metallization layer section, or the conductive line, with the resist opening overlapping the edge of the first metallization layer section or the second metallization layer section.  In other words, the arrangement makes one of the vias, but not a skip via, because the resist opening overlaps the edge of either the first metallization layer section or the second metallization layer section, and thus does not skip past these metallization layer sections without contacting them
The second clause of claim 6 extends the resist openings – a plurality of resist openings is not defined, which is the subject of an objection and a separate Section 112(b) rejection below, but for the sake of discussion, a plurality of resist openings is assumed to exist – through the fourth organic planarization layer and the third capping layer to “the second metallization layer section, and the first metallization layer section, or the conductive lines to form one or more trenches for the vias and skip vias”.  Because of the comma after “the first metallization layer section”, this language could be interpreted as (a) the resist opening is extended to the second metallization layer section and the first metallization layer section, or the second metallization layer section and the conductive line(s), or (b) the resist opening is extended to the second metallization layer section and the first metallization layer section, or to conductive line(s).  Interpretation (a) is consistent with the first clause, but does not form a skip via because of the contact with the second metallization layer section.3  Interpretation (b) is consistent with forming a via and a skip via, but the first clause does not support the formation of a skip via, and for this interpretation, the presence of the comma after the second metallization layer section in line 11 raises a question as to why the comma is present.  Because the claim language is confusing, claim 6 is rejected as indefinite.
The third clause of claim 6 is more in line with interpretation (a) of the second clause, in that “the fourth metallization layer is in physical and electrical contact with the second metallization layer section, and the first metallization layer section or the conductive line”.  The absence of the comma after “the first metallization layer section” in line 154 lends an interpretation that the second metallization layer section is required, with further contact with either the first metallization layer section or the conductive line.  Again, this forms a via, but not a skip via, even though claim 6 states that this step in the method is to provide the vias and skip vias.  Because the claim is unclear that it forms a skip via, claim 6 is rejected as indefinite.
As noted earlier, the claim refers to “at least one resist opening” in line 5, and then refers to “resist openings” in line 9, which has not been defined.  Because “resist openings” have not been defined, claim 6 is rejected for indefiniteness.
Claims 7-13 are rejected for depending from rejected base claim 6.

Allowable Subject Matter
Claims 1, 2, 4, 5, 14, 16, and 18 are allowed.
Claims 15, 17, 19, and 20 are objected to for informalities, but would be allowable if the informalities were addressed.
Claims 6-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action and if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming a plurality of discontinuous conductive blocking layer sections on an underlying layer; forming an overlying layer on the plurality of discontinuous conductive blocking layer sections, wherein the overlying layer includes a hardmask capping layer on the discontinuous conductive blocking layer sections, an organic planarization layer on the hardmask capping layer, a silicon anti-reflection coating (SiARC) layer on the organic planarization layer, and a resist layer on the SiARC layer; opening a first hole in the resist layer that overlaps one of the plurality of discontinuous conductive blocking layer sections; etching through the SiARC layer, the organic planarization layer, and the hardmask capping layer, and past the one discontinuous conductive blocking layer section into the underlying layer to form a second hole that is smaller than the first hole in the overlying layer, wherein the second hole exposes at least a portion of a sidewall of the one discontinuous conductive blocking layer section and a portion of a metallization layer section; and forming a third hole in the overlying layer and underlying layer that does not intersect the plurality of discontinuous conductive blocking layer sections, wherein the third hole exposes a conductive line below the metallization layer section”, in combination with the remaining limitations of the claim.
With regard to claims 2, 4, and 5: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 6: The claim would be found allowable because the prior art of record does not disclose extending the resist openings through an intervening fourth organic planarization layer and third capping layer to form a via to the one second metallization layer section and the one first metallization layer section, and a skip via to the one conductive line, in combination with the remaining limitations of the claim.
With regard to claims 7-13: The claims would be found allowable due to their dependency from claim 6 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of second metallization layer sections define the edges of the vias, so the second dielectric layer does not have chamfering”, in combination with the remaining limitations of the claim.
With regard to claims 15-20: The claims have been found allowable due to their dependency from claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The presence of a comma after “first metallization layer section” raises an interpretation question because only two items are in the list after the comma after “the second metallization layer section”, when grammatically there is no need for the comma after “first metallization layer section”.
        2 As compared with the comma after “first metallization layer section” in line 11.
        3 As noted above, the presence of a comma after “first metallization layer section” raises an interpretation question because only two items are in the list after the comma after “the second metallization layer section”, when grammatically there is no need for the comma after “first metallization layer section”.
        4 Again from above: as compared with the comma after “first metallization layer section” in line 11.